Citation Nr: 1740096	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-38 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been received to reopen the issue of whether the character of the Appellant's discharge from service constitutes a bar to VA benefits.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Appellant served on active duty from September 1964 to November 1968, with confirmed service in the Republic of Vietnam.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 administrative determination of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An October 1981 administrative decision denied entitlement to VA benefits based on a statutory bar due to character of discharge; the Appellant did not appeal and new and material evidence was not submitted within one year of the decision.

2.  Evidence received since the October 1981 administrative decision is not material, as the additional medical records and lay statements do not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 1981 administrative decision is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

2.  New and material evidence has not been received to reopen the claim of whether the character of the Appellant's discharge from service constitutes a bar to VA benefits.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Generally, a claim that has been denied in an unappealed RO decision can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Appellant was initially denied his application for VA benefits in an October 1981 administrative decision due to the character of his discharge from service by reason of a sentence from a general court-martial.  See 38 C.F.R. § 3.12(c)(2).  As the Appellant did not appeal the decision or submit new and material evidence within one year, the October 1981 administrative decision is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

The evidence associated with the record at the time of the October 1981 administrative decision included service treatment records (STRs), personnel records, and the Appellant's statements.  An April 1967 STR indicated the Appellant was being charged for an unauthorized absence and was provisionally diagnosed with emotionally unstable personality.  An October 1967 treatment record indicated treatment for symptoms of drug withdrawal while confined to the brig that was diagnosed as malingering; a related psychiatric consultation found no evidence of psychosis.  A November 1967 psychiatric evaluation for a referral to a general court-martial found the Appellant to be clean, fully oriented, pleasant, cooperative, with clear, coherent thought, appropriate affect, poor insight and judgment that was impulsive and immature and no clinical evidence of delusions, hallucinations, impaired reality, thought disorder, obsessions, compulsions or phobias.  The Appellant indicated that he was confined for going AWOL after complaining about the nature of his work details, had prior psychiatric treatment as a child with ongoing behavioral problems and legal difficulties, and enlisted to remove a conviction from his record.  The examiner determined that the past personal and family history was evidence of a lifelong maladjustment and found the Appellant had a pre-existing personality disorder that was not aggravated by service, would not benefit from treatment, and resulted in his unsuitability for continued service.  The examiner further concluded that the Appellant was able to distinguish right from wrong, was able to adhere to the right, and did possess sufficient mental capacity to understand the nature of the proceedings against him and to intelligently conduct or cooperate in his defense.  A review of the Appellant's conduct during confinement in the brig reported that he exhibited varied attitude and behavior changes, was manipulative and able to circumvent rules and regulations to benefit himself, and did not possess a sincere desire to adjust to the rules and regulations.  

The Appellant's personnel records note that he was tried by general court-martial in January 1968 for unauthorized absences and breaking restriction and sentenced to nine months of hard labor and a bad conduct discharge.  The Appellant requested restoration and a subsequent psychiatric evaluation; however, the findings and sentence were approved on appeal and the Appellant was denied clemency in a July 1968 Naval Clemency Board decision.  In June 1977, the Naval Discharge Review Board reviewed the Appellant's character of service determination and granted a general discharge pursuant to the Presidential Memorandum of January 19, 1977.  

The Appellant filed a claim of entitlement to VA benefits, specifically service connection for posttraumatic stress disorder (PTSD), in February 2012 that was construed as a claim to reopen.  A March 2012 administrative decision declined to reopen the issue due to finding no new and material evidence that a Board of Corrections of Military Records reviewed and granted an upgrade of his character of discharge and noted that there were no relevant amendments to 38 C.F.R. § 3.12.  

The Board concludes that evidence added to the record since the prior October 1981 administrative decision is not new and material.  The evidence includes VA treatment records reflecting treatment for PTSD, to include a November 2011 statement by a former Vet Center provider that treated the Appellant for war-related PTSD as early as the 1990s.  The Board finds the VA treatment records are not material as evidence of post-service psychiatric symptoms do not tend to indicate onset of PTSD in service to substantiate whether the Appellant may be considered insane at the time of events leading up to his discharge.  38 C.F.R. § 3.156(a); see 38 C.F.R. § 3.354(b) (determining whether a veteran was insane at the time he committed an offense leading to his court-martial will be based on all the evidence procurable relating to the period involved).  The Appellant's lay assertions that he met the definition of insanity under 38 C.F.R. § 3.354(a) and statements from his daughter attesting to his post-service psychiatric symptoms are also not material evidence as the statements also do not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Finally, the submission of a Federal Circuit decision and other decisions promulgated by the Board were added to the record that are also not material evidence as they do not relate to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

As new and material evidence has not been submitted, reopening of this claim is not warranted.  See Shade, 24 Vet. App. at 118.  

The Board notes that the Appellant can seek appropriate recourse by applying for revision of his character of discharge with the service department discharge review board or correction of his military records by the service department board for correction of military records.  


ORDER

New and material evidence having not been received, reopening the issue of whether the character of the Appellant's discharge from service constitutes a bar to VA benefits is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


